         Case 4:21-cv-00167-BRW Document 2 Filed 03/16/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION


JAMES RODGERS, Individually and on                                           PLAINTIFF
Behalf of All Others Similarly Situated


vs.                              No. 4:21-cv-167-BRW


WHITTEN CONCRETE, CO., LLC,                                              DEFENDANTS
LYNN M. CASTLEBERRY
and KEVIN CASTLEBERRY


                     CONSENT TO JOIN COLLECTIVE ACTION


       I was employed as a Laborer for Whitten Concrete, Co., LLC, Lynn M. Castleberry
and Kevin Castleberry within the past three (3) years. I understand this lawsuit is being
brought under the Fair Labor Standards Act for unpaid wages. I consent to becoming a
party-plaintiff in this lawsuit, to be represented by Sanford Law Firm, PLLC, and to be
bound by any settlement of this action or adjudication by the Court.




                                               SHAMARIUS HENDERSON
                                               March 16, 2021




Josh Sanford, Esq.
SANFORD LAW FIRM, PLLC
Kirkpatrick Plaza
10800 Financial Centre Parkway, Suite 510
Little Rock, Arkansas 72211
Telephone: (501) 221-0088
Facsimile: (888) 787-2040
josh@sanfordlawfirm.com
